Citation Nr: 0212715	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for cold injury 
residuals affecting the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
January 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The medical evidence, including examination of the 
veteran and review of the record, is persuasive to establish 
an etiological relationship, or nexus, between the veteran's 
bilateral high frequency sensorineural hearing loss and an 
in-service injury or disease, to include alleged noise 
exposure therein.  

3.  The medical evidence, including examination of the 
veteran and review of the record, is persuasive to establish 
an etiological relationship, or nexus, between the veteran's 
bilateral tinnitus and an in-service injury or disease, to 
include alleged noise exposure therein.  

4.  There is no competent medical evidence, based on 
examination of the veteran and review of the record, of an 
etiological relationship, or nexus, between the veteran's 
cold injury residuals, frostbite, of the hands and feet and 
an in-service injury or disease.  



CONCLUSIONS OF LAW

1.  Bilateral high frequency sensorineural hearing loss was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.385 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.385 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

3.  Cold injury residuals affecting the hands and feet were 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the August 1999, September 1999, and 
August 2000 correspondence addressed to the veteran, 
describing evidence the veteran needed to provide, and a 
January 2001 Statement of the Case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that VA 
examinations were provided and the veteran has notified VA 
that he has never received post-service medical treatment for 
his claimed disabilities.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Hearing Loss and Tinnitus

Essentially, the veteran contends that he was a member of an 
ordnance company whose mission was to repair and test rifles 
and Howitzers, thereby exposing him to acoustic noise trauma.  
During weapons testing, he maintains no ear protection was 
provided, available, or recommended.  

The veteran's military discharge certificate indicates that 
he served in an ordnance maintenance company, with an MOS 
(military occupational specialty) of machinist.  Review of 
his service medical records does not show he had had any 
complaints or that any findings were ever made pertaining to 
acoustic trauma, hearing loss, or ringing in the ears.  At 
separation from service, his medical examination notes his 
hearing was normal, and no complaints or history are noted of 
any hearing problems.  

In August 1999, VA received the veteran's application for 
benefits and, in October 1999, he related that he has never 
received medical treatment for his claimed disabilities.  

The veteran's October 1999 VA audiology examination report 
notes he was complaining of decreased hearing in both ears 
and of mostly constant bilateral tinnitus, which, he said 
began eight to ten years ago.  On examination, bilateral mild 
to severe high frequency sensorineural hearing loss and 
tinnitus were diagnosed.  Based on the information related by 
the veteran, the examiner offered that the most likely 
etiology of the veteran's tinnitus was military noise 
exposure.  

With respect to the veteran's claim for bilateral hearing 
loss, the Board notes that there is bilateral hearing loss 
disability for VA purposes, as shown on recent VA audiology 
examination conducted in October 1999.  See 38 C.F.R. 
§ 3.385.  However, that audiology evaluation is the earliest 
medical evidence of such disability and that evidence is 
presented almost fifty years after he was separated from 
active duty service.  Hence, there is no evidence that the 
hearing loss was manifest to a compensable degree within one 
year of separation from service, such that the presumption of 
in-service incurrence is not applicable.  See 38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Likewise, such 
medical evidence is the first showing of bilateral tinnitus.  

Nevertheless, the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the criteria of 38 C.F.R. 
§ 3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

While bilateral high frequency sensorineural hearing loss has 
been confirmed on recent VA examination, the question remains 
as to whether the record presents a medically sound basis for 
attributing such hearing loss to service.  

The veteran asserts that during his military service he 
worked in an ordnance company repairing and testing weapons 
and was exposed to loud firing; however, the medical evidence 
does not show that he was seen for any complaints of hearing 
loss, temporary or otherwise, at that time.  His service 
separation certificate confirms that he had a military 
occupational specialty as a machinist and he was assigned to 
an ordnance company; again, there is no record, other than 
his allegations, that he was testing weapons and 
occupationally exposed to excessive noise while he was on 
active duty.  

Also, the veteran has submitted no post-service medical 
records, nor has he claimed any post-service medical 
treatment for either bilateral hearing loss or tinnitus.  
Rather, he specifically indicated that he had not sought 
medical treatment for hearing loss or tinnitus until he filed 
his claim for benefits with VA in 1999.  

Nevertheless, and as mentioned earlier, the fact that there 
is no medical evidence the veteran exhibited hearing loss 
while he was on active duty is not controlling.  What is 
controlling, however, is that there is persuasive evidence of 
record, i.e., a medical opinion, based on examination of the 
veteran and review of the records, noting an etiological 
relationship, or nexus, between the veteran's currently 
exhibited bilateral high frequency sensorineural hearing loss 
and/or bilateral tinnitus and a disease or incident that 
occurred while he was on active duty.  The VA examiner 
offered that the most likely etiology of the veteran's 
tinnitus was military noise exposure.  No evidence to the 
contrary has been submitted, nor did VA attempt to obtain 
such evidence.  Consequently, based on medical examination 
and review of the record, it is at least as likely as not 
that the veteran's bilateral hearing loss and/or bilateral 
tinnitus was either caused by or was aggravated by a specific 
disease or injury noted in service.  


B.  Cold Injury Residuals

The veteran maintains that he sustained frostbite to his 
hands and feet while stationed in Alaska in 1948.  While 
there, he alleges he lived in tents, participated maneuvers, 
and conducted weapons tests, in temperatures that would go as 
low as minus 40 degrees Fahrenheit.  

The veteran's service discharge certificate shows that he was 
stationed in Alaska from April 1948 to September 1948, with 
the rest of his active duty service spent in the ZI (Zone of 
the Interior; i.e., the continental United States).  Although 
he contends that he experienced extreme cold while in Alaska, 
given that he was there in the spring and summer of 1948, it 
is very doubtful that he actually experienced as extreme cold 
as he remembers almost fifty years later.  Also, his service 
medical records fail to show that he was ever seen for any 
complaints of cold injuries.  His separation medical 
examination report does not contain any history of cold 
injury, complaints of such residuals, or findings thereof.  

At the veteran's VA examination in October 1999, he related 
that he worked mostly outdoors as a window and screen 
repairman.  He subsequently noted, in correspondence dated in 
December 2000, that he was unable to work outside near as 
late in the season as others were able to work.  On 
examination, the diagnosis was status post frostbite of the 
hands and feet, which was found to be mildly asymptomatic in 
a person who worked outdoors.  However, there is no medical 
opinion of a nexus between the recently diagnosed cold injury 
residuals and the veteran's military service.  Also, this 
medical examination is the first, and only, medical evidence 
of cold injury residuals, which is almost fifty years after 
the veteran's separation from active duty service.  Further, 
the veteran has submitted no post-service medical records, 
nor has he claimed any post-service medical treatment, for 
frostbite of his hands and feet.  Rather, he specifically 
indicated that he had not sought medical treatment for such 
cold injury residuals since his separation from military 
service.  

While the veteran may believe that his currently diagnosed 
cold injury residuals to his hands and feet are due to his 
military service, as a layman without medical training, he is 
not competent to offer conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the etiology of that disability.  Hence, his 
contentions in this regard have no probative value. See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for cold injury residuals, 
frostbite, to the hands and feet.  See Gilbert, 1 Vet. App. 
at 57-58; VCAA § 4 (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for cold injury residuals affecting the 
hands and feet is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

